Case 5:19-cv-00654-JLS-KK Document 35 Filed 02/21/20 Page 1 of 1 Page ID #:858



 1                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 KEEN CONSULTING GROUP, a                     Case No. 5:19-cv-00654-JLS-KK
   California corporation; BRANDON DE
12 LA CRUZ, an individual,                      Judge: Hon. Josephine L. Staton
13               Plaintiffs,                    ORDER OF DISMISSAL
14         vs.                                  Trial Date: April 7, 2020
15 RUGGED EVENTS HOLDINGS, LLC,
   a Delaware limited liability company;
16 RUGGED RACES, LLC, a
   Massachusetts limited liability company;
17 BRADFORD SCUDDER, an individual;
   GATEHOUSE LIVE, LLC, a Delaware3
18 limited liability company; GATEHOUSE
   MEDIA, LLC, a Delaware limited
19 liability company; and DOES 1 - 20,
   inclusive.
20
                 Defendants.
21
22         Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
23 41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
24 DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties. The
25 Clerk is directed to close the file.
26
27 Dated: February 21, 2020
                                              Hon. Josephine L. Staton
28                                            Judge, United States District Court

                                 ORDER OF DISMISSAL
